At a former day of this term of this court, the judgment in this case was affirmed, and now comes before us on motion for rehearing. The case was disposed of without reference to the statement of facts, because not approved by the judge. The original record made out by the clerk contained what purported to be a statement of facts, which was filed on September 2, 1897, but was not approved by the judge. The clerk certified that this transcript was correct, and contained the proceedings had in the case, and that such proceedings were correctly copied in the transcript. Subsequently, appellant, by agreement with the Assistant Attorney-General, filed what he terms a "supplemental transcript," which contains a bill of exceptions and statement of facts. This supplemental transcript shows the statement of facts to have been approved by the trial judge, and filed on the 6th day of September, 1897. The clerk also certifies this to be correct. Court adjourned on the 4th day of September, 1897. So we have two certificates from the clerk — one to the original transcript, certifying that the statement of facts was filed on the 2d of September, that is, during the term; and the supplemental transcript, showing that said statement of facts was filed on the 6th day of September, or two days after the adjournment of court. The statement of facts as contained in the original transcript was not approved by the judge; and supplemental transcript shows the statement of facts to have been approved by the judge, but filed after adjournment, and no ten-day order authorizing the filing of a statement *Page 3 
of facts after the adjournment of court is in the record. These discrepancies in regard to file mark, approval, etc., are not sought to be explained. The statement of facts signed by the judge can not be considered, for want of the proper order authorizing the filing of said statement of facts subsequent to the adjournment of court.
The bill of exceptions omitted from the first transcript, but contained in the supplemental transcript, was reserved with reference to the court permitting the State to prove certain matters in regard to a copy from a book in the office of the United States internal revenue collector. Several objections were reserved to the admission of this testimony. We have previously held that this character of testimony was admissible, and will not go into a discussion of the subject in this case. As the matter is presented on the motion for rehearing, we can not consider the statement of facts. The motion for rehearing is overruled.
Motion overruled.